Citation Nr: 1428089	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-32 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a right wrist disability. 


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to June 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the RO in Seattle, Washington.

In May 2011, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In September 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

The issue of entitlement to service connection for carpal tunnel syndrome, as secondary to the service-connected right wrist disability, has been raised by the record but has not been adjudicated by the RO (see October 2011 VA examination report).  The issue is referred to the RO for appropriate action.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's right wrist disability is manifested by arthritis with pain, weakness, and fatigue associated with motion, which more nearly approximates favorable ankylosis than limited motion; there is no unfavorable ankylosis in any degree; surgical scars are asymptomatic.  



CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for a right wrist disability are met for the entire period; the criteria for a rating in excess of 30 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The current right wrist disability stems from an injury sustained during basic training in 1965.  The injury resulted in subluxation of the right wrist, for which surgical correction was unsuccessfully attempted on two separate occasions during service.  The Veteran was discharged in June 1967 and filed a service connection claim in July 1967.

In an April 1969 rating decision, the RO granted service connection for arthroplasty, right wrist, post-operative residuals, and assigned a 10 percent initial rating under Diagnostic Code 5215, effective July 24, 1968.  As established by VA examination reports, the right upper extremity is the major extremity.  In other words, the Veteran is right handed.  The current appeal arises from a claim for increase received at the RO on January 31, 2007.  

Ratings for limitation of wrist motion are provided under Diagnostic Code 5215.  A 10 percent rating is assigned where dorsiflexion is less than 15 degrees, or where palmar flexion is limited in line with the forearm.  The 10 percent rating is the maximum rating available for limitation of wrist motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Diagnostic Code 5214 governs ankylosis of the wrist.  Where ankylosis is unfavorable in any degree of palmar flexion or with ulnar or radial deviation, a 50 percent rating is for application for the major appendage.  Where ankylosis is in any other position except favorable, a 40 percent rating is for application for the major appendage.  Where ankylosis is favorable in 20 degrees to 30 degrees dorsiflexion, a 30 percent rating is for application for the major appendage.  Extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

As the Veteran is in receipt of the maximum rating available for limitation of motion of the right wrist, in order to warrant a higher rating, it must be shown that his symptoms approximate ankylosis of the right wrist that is at least in the favorable position.  

Ankylosis is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  

The Veteran does not contend that he has fixation or union of the right wrist, although he has asserted that a rating in accordance with ankylosis is appropriate.  The measured ranges of motion are not consistent with a finding of true ankylosis, as motion has always been demonstrated clinically.  

The report of a VA examination in May 2007 reveals dorsiflexion and palmar flexion measured to "approximately" 20-30 degrees.  The report of a VA examination in October 2011 reveals range of motion from 30 degrees dorsiflexion to 30 degrees palmar flexion.  

While there is not true ankylosis within the meaning of the rating criteria, the Board finds that the criteria for a 30 percent rating under Diagnostic Code 5214 are more nearly approximated than are the criteria for a 10 percent rating under Diagnostic Code 5215.  This finding is based substantially on the rapid decrease in range of motion with repetition shown on both examinations.  By the third repetition, pain had essentially prevented all range of motion.  

In May 2007, after the initial range of motion was recorded, repetition was not attempted due to severe pain associated with motion.  The examiner also noted definite lack of endurance, as well as fatigue.  Motor power was found to be limited by pain.  The disability was described as "significantly symptomatic."  The Veteran noted that he had been given a splint; however, he was not wearing it as it had been stolen.  

In October 2011, on the second repetition, range of motion decreased to 20 degrees of dorsiflexion and palmar flexion.  The Veteran was unable to complete three repetitions due to increasing pain.  Motion of the wrist was associated with weakness and fatigue, as well as considerable pain. 

While pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

Here, as demonstrated on both VA examinations, pain with repeated motion is associated with reduced excursion of the joint, as well as reduced strength and endurance so as to essentially preclude all further motion of the wrist.  This finding is consistent with the functional impairment described by the Veteran.  The Veteran reported to the May 2007 VA examiner that he experiences constant wrist pain.  He has difficulty holding on to objects such as cups for very long.  He also has reported weakness in the wrist.  He is able to do activities of daily life, but it takes longer than normal.  He has flare-ups of pain which may last days at a time.  

In October 2011, the Veteran reported to the same VA examiner his complaint of constant right wrist pain which causes him to drop things.  He held his right wrist in his left hand for portions of the examination and expressed a desire for a sling to support it.  There was mild swelling of the wrist noted by the examiner.  The Veteran reported that he sometimes needs assistance with bathing and toileting.  At the hearing, the Veteran testified that he always needs assistance with these activities.  

In essence, the Board finds that, while ankylosis is not actually demonstrated in terms of bony fixation of the wrist, the overall functional impairment resulting from the service-connected right wrist disability more closely approximates favorable ankylosis than it does limited motion.  Moreover, the need to support the wrist in a sling or immobilize it with a splint has the effect of reducing motion yet further.  In light of these findings, the Board concludes that a 30 percent rating is warranted under Diagnostic Code 5214 for the entire appeal period.  

The Board finds that a rating in excess of 30 percent is not warranted for any portion of the period on appeal as unfavorable ankylosis is not demonstrated and is not more nearly approximated than favorable ankylosis.  Unfavorable ankylosis is determined by the position in which the joint is fixed.  Highly probative evidence in this regard comes from the findings on both VA examinations, which showed motion through the neutral position (0 degrees), and that the wrist could attain a position in 20 degrees to 30 degrees dorsiflexion.  Indeed, the Veteran has not asserted entitlement to any rating in excess of 30 percent, and he specified on the VA Form 9 that a 30 percent rating was appropriate.  The Board agrees.  

In sum, while an increased 30 percent rating is warranted for the Veteran's right wrist disability on the basis of a combination of symptoms approximating favorable ankylosis, a disability rating in excess of 30 percent is not warranted.  

While the Veteran has surgical scars which are presumed to be a component of the service-connected right wrist disability, the May 2007 VA examiner found these to be well healed.  The same examiner in October 2011 also described the scars as well healed with no tenderness or inflammation.  Accordingly, a separate compensable rating on the basis of scars is not warranted.  

The Board also notes that a cyst was seen on the right wrist by X-ray in May 2007; however, no symptomatology was described as being associated with the cyst.  

The Board acknowledges findings of significantly decreased grip strength in the right hand on the May 2007 and October 2011 examinations.  These symptoms were attributed by the October 2011 examiner to a diagnosis of carpal tunnel syndrome.  This is not a service-connected disability, nor has such a claim been adjudicated by the RO.  As noted in the Introduction above, these findings raise a claim of entitlement to service connection for carpal tunnel syndrome, and such a claim has been referred back to the RO for appropriate action.  The Board finds that the outcome of that claim does not directly impact the issue before the Board, which is focused on arthritis of the right wrist.  To the extent of any potentially overlapping symptoms, such as weakness and pain, the Board has considered them as part of the service-connected disability.  As discussed above, the pain and weakness experienced during repetitions of motion are the basis for the Board's finding that favorable ankylosis is more nearly approximated than limitation of motion, and that a 30 percent rating is warranted.  

To the extent any rating above 30 percent is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected right wrist disability is manifested by signs and symptoms such as pain, weakness, fatigability, and lack of endurance, which impairs his ability to perform tasks involving his right hand.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the wrist provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (providing ratings on the basis of ankylosis and limited motion).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement, etc.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in grasping, lifting heavy objects, and working with his right hand.  In short, there is nothing exceptional or unusual about the Veteran's right wrist disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Veteran has not asserted that there was any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The RO obtained the Veteran's VA treatment records and provided VA examinations to evaluate his service-connected disability.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

The Board finds that its September 2011 remand instructions have been adequately completed.  The Veteran was given an opportunity to identify additional evidence private or VA facilities by means of a September 2011 letter from the RO.  VA treatment records since June 2011 were obtained.  The Veteran was afforded a VA examination to determine the current severity and manifestations associated with the his service connected disability of the right wrist.  The examiner addressed range of motion, and these findings provided direct evidence regarding whether favorable or unfavorable ankylosis was shown, weakened movement, excess fatigability, or incoordination, and functional ability during flare-ups or repetitive motion.  The examination also addressed whether neurologic symptoms were attributable to carpal tunnel syndrome, and the examiner made a positive association with right carpal tunnel syndrome.  This finding resulted in referral of a claim of entitlement to service connection for right carpal tunnel syndrome to the RO.  The Board concludes that there has been substantial compliance with the remand instructions and that no additional remand is necessary.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran described his recent treatment and asserted worsening of his symptoms, which in turn resulted in a remand to obtain records and an examination.  The Veteran's symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

A disability rating of 30 percent, but not higher, for a right wrist disability is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


